EXHIBIT 10.1

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (the “Agreement”) is entered into on the 15th day of
February, 2006 with an effective date of the 11th day of April, 2006, by and
between INTRALASE CORP., a Delaware corporation (the “Company”) and ROBERT
PALMISANO (hereinafter “Executive”).

W I T N E S S E T H:

In consideration of the mutual covenants and obligations herein set forth, the
parties hereto agree as follows:

1. Engagement; Nature of Duties; Reporting. The Company has engaged Executive,
for the period hereinafter set forth, to serve as and hold the offices of Chief
Executive Officer and President of the Company, and to perform the duties and
exercise the powers of such offices as currently provided in the Bylaws of the
Company. Executive has agreed to serve in such capacity and to continue to serve
hereunder and to do and perform the services, acts, or things necessary to carry
out the duties of such offices, and such other duties, not inconsistent with
such office and Executive’s positions as Chief Executive Officer and President
of the Company, as the Company and Executive may mutually agree. Executive shall
report only to the Board of Directors of the Company.

2. Term. The term of employment pursuant to this Agreement shall be for a period
of three years commencing on the date hereof through and including April 10,
2009, unless sooner terminated in accordance with the provisions hereof.

3. Performance of Duties. Executive shall devote such time and attention to
Executive’s duties as may be reasonably necessary to perform and carry out such
duties. Except for such activities and other business dealings as do not, in the
reasonable judgement of the Board of Directors of the Company, unreasonably
interfere with the performance of Executive’s duties hereunder, Executive’s
services shall be exclusive to the Company during the term hereof, and Executive
shall not accept any other employment or position, of any nature, without the
prior written consent of Company.

Except as otherwise provided for herein, Executive shall perform his duties
hereunder primarily in the Company’s principal executive offices in Irvine,
California, or where otherwise relocated in Orange County, and shall, other than
customary travel incident to performance of his duties hereunder, not be
required to perform such duties at any other location.

4. Compensation.

(a) Base Salary. The Company shall pay to Executive a base salary in the amount
of Four Hundred Seventy Two Thousand Five Hundred Dollars ($472,500) per year.
Such base salary shall be payable in periodic installments in accordance with
the Company’s prevailing policy for compensating personnel, but not less often
than semi-monthly. Executive’s base salary will be reviewed and be subject to
adjustment, on an annual basis, in good faith by the Board of Directors of the
Company; provided, however, such base salary may not be reduced without
Executive’s consent.



--------------------------------------------------------------------------------

(b) Annual Bonus. In addition to the foregoing base salary and any and all other
compensation, profit-sharing participation, benefits, bonuses or other amounts
due to or receivable by Executive pursuant to this Agreement or any plan or
program maintained by the Company, Executive shall be eligible to receive an
annual cash bonus in an amount of up to seventy five percent (75%) of
Executive’s then-current base salary. Such annual bonus will be paid to
Executive based upon the performance of the Company against the goals set by the
Board of Directors in advance and agreed upon by Executive, for each fiscal year
of the Company. The foregoing bonus shall be payable within ninety (90) days
following the end of the Company’s fiscal year. In the event that this Agreement
expires or is terminated (other than a termination by the Company for Good
Cause, as defined below, or voluntary termination by Executive) prior to the end
of any fiscal year, Executive shall be entitled to a bonus, proportional to the
annual bonus which would have been achievable by Executive for such fiscal year,
payable within sixty (60) days following the effective date of such expiration
or termination, provided the Company’s actual performance equals or exceeds the
agreed upon goals on a year to date basis for the period from the end of the
prior fiscal year through the effective date of such expiration or termination.

(c) Withholding. Executive acknowledges and agrees that the Company may withhold
from any amounts payable under this Agreement any amounts required to be so
withheld pursuant to applicable state or federal law, or the regulations of any
state or federal governmental unit or taxing authority.

5. Stock Options. Executive shall be eligible to receive annual option grants in
accordance with the Company’s policies and procedures. Any unvested options held
by the Executive shall vest in full and become immediately exercisable upon a
Change of Control.

6. Expense Reimbursement; Housing; Automobile Payments.

(a) Expense Reimbursement. The services required of Executive by this Agreement
shall include the responsibility and duty of entertaining business associates
and others with whom the Company is, desires to be, or may become engaged in
business or with whom it seeks, now or in the future, to develop or expand
business relationships, or with whom it is otherwise to the benefit of the
Company to establish or maintain communications. It may also be necessary for
Executive to travel from time to time on behalf of and for the benefit of the
Company, or in furtherance of the Company’s business. It is Company’s belief
that the performance of the Executive’s duties in such travel and entertainment
activities will be productive of the maximum benefits which the Company expects
to derive from Executive’s services. Accordingly, the Company shall pay, or if
Executive shall have paid, shall reimburse to Executive, any and all expenses
incurred by him or for his account in the performance of his duties hereunder,
including all expenses for business, entertainment, promotion, professional
association dues and travel by Executive, subject only to Executive providing
appropriate documentation for such expenses, and to any written policies of the
Company regarding executive expense reimbursement adopted and approved by the
Board of Directors.

(b) Housing. During the term of this Agreement, the Company will pay rent for an
apartment in Orange County, California for Executive in an amount not to exceed
Four Thousand One Hundred Eighty Dollars ($4,180) per month plus any reasonable
future rent increases imposed by the landlord for such apartment from time to
time after the effective date hereof. To the extent that such rental payments
are subject to income taxes payable by Executive, the Company shall, for each



--------------------------------------------------------------------------------

tax year of Executive in which such payments are made or deemed made, pay
Executive an amount to reimburse Executive for such income taxes for such tax
year, on a gross-up basis.

(c) Automobile Payments. During the term of this Agreement, the Company shall
pay on behalf of Executive up to One Thousand Dollars ($1,000.00) per month, in
connection with Executive’s leasing or purchase of an automobile.

7. Medical and Life Insurance; Pension Benefits. Executive shall have the right
to participate in any and all group, life, disability income, health, dental or
accident insurance programs applicable to other executive management personnel
of the Company, and in effect at any time during the period of Executive’s
employment hereunder, subject only to any eligibility restrictions of such
programs. The Company shall pay all premiums for Executive, and Executive’s
spouse and dependents, for full coverage under all such health insurance
programs. Executive shall also have the right to participate in any and all
employee retirement benefits plan or profit-sharing plan which the Company
maintains for its personnel, and in effect at any time during the period of
Executive’s employment hereunder, on a basis at least as favorable as for any
other executive management personnel of the Company, subject only to any
eligibility restrictions of such plans. In the event that, as a result of any
eligibility restrictions of any such plans or programs, Executive is not
permitted to participate in any such plan or program, then the Company shall, at
Executive’s option, provide Executive with equivalent benefits to those which
would be available to Executive under such plan or program, at the Company’s
sole cost and expense.

8. Vacation. During each calendar year of the term of employment as provided in
Section 2 hereof, and thereafter, so long as, Executive continues in the
employment of the Company, Executive shall be entitled to a vacation of up to
four (4) weeks, without deduction of salary. Such vacation shall be taken at
such time or times during the applicable year as may be mutually determined by
Executive and the Company. Any additional vacation period shall be determined by
the Company consistent with the general customs and practices of the Company
applicable to its executive management personnel. Any accrued and unused
vacation as of April 1 of any year during the term hereof may, at the discretion
of Executive, either be paid in cash or carried over to the following year;
provided, however, that Executive may not carry over more than two weeks of
vacation.

9. Termination.

(a) Termination for Good Cause. This Agreement may be terminated by the Company
for Good Cause. As used herein, “Good Cause” shall mean:

1. Executive’s conviction of a felony or similar crime causing material harm to
the standing and reputation of the Company; or

2. Executive makes an intentional and improper disclosure of the Company’s
confidential or proprietary information in breach of Executive’s confidentiality
agreement with the Company.

(b) Termination Following Change of Control. This Agreement may be terminated by
the Company or Executive following a Change of Control. As used herein, “Change
of Control” shall mean:

1. The sale, lease, conveyance or other disposition of all or substantially all
of the Company’s assets as an entirety or substantially as an entirety to any
person, entity or group of persons acting in concert; or



--------------------------------------------------------------------------------

2. Any “person” (as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended), other than any currently existing
shareholder, becoming the “beneficial owner” (as defined in Rule 13d-3 under
said act), directly or indirectly, of securities of the Company representing
fifty percent (50%) or more of the total voting power represented by the
Company’s then outstanding voting securities but in no event shall the
completion of an offering of the Company’s Common Stock pursuant to a
registration statement filed with the Securities and Exchange Commission in the
Company’s initial public offering constitute a Change of Control; or

3. A merger or consolidation of the Company with any other corporation or entity
not affiliated with any currently existing shareholder, other than a merger or
consolidation which would result in the voting securities of the Company
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity) at least fifty percent (50%) of the total voting power
represented by the voting securities of the Company or such surviving entity
outstanding immediately after such merger or consolidation; or

4. The liquidation or winding up of the business of the Company.

(c) Termination for Good Reason. Executive shall have the right to terminate
this Agreement for Good Reason. As used herein, “Good Reason” shall mean:

1. A material reduction or adverse change in Executive’s title, position, duties
or compensation as Chief Executive Officer and President, as set forth herein,
without Executive’s prior express written consent; or

2. Any other material breach by the Company of its obligations hereunder, which
breach remains uncured for thirty (30) days following written notice to the
Company of such breach, which notice specifies in reasonable detail the nature
of such breach.

A termination by Executive of his employment hereunder for “Good Reason” or
following a “Change of Control” shall be the equivalent of, and shall have the
same effect hereunder as, a termination of such employment by the Company
without “Good Cause.”

(d) Termination Upon Death or Permanent Disability. In addition, this Agreement
shall automatically terminate upon Executive’s death or permanent disability. As
used herein, “permanent disability” shall mean Executive’s complete inability to
perform Executive’s duties hereunder, as determined by Executive’s physician,
which inability continues for more than one hundred eighty (180) consecutive
days; provided, however, that in the event any disability income policy
maintained by the Company pursuant to Section 7 hereof contains a definition of
“permanent disability” which requires a greater period of continuous inability
to perform services, such definition shall control.



--------------------------------------------------------------------------------

10. Severance.

(a) General Severance. In the event that this Agreement is terminated by the
Company for any reason other than for “Good Cause” as defined above, expressly
or this Agreement is terminated by Executive for “Good Reason,” but excluding a
termination by the Company following a “Change of Control,” Executive shall be
entitled to receive, in addition to the amount of any accrued and unpaid salary
then due to Executive, and the value of any accrued and unused vacation, the
following additional amounts:

1. Continuation of base salary payments at the Executive’s then-current base
salary for two years (the “Severance Period”). Such continuation of base salary
shall be paid monthly on a pro rata basis.

2. If the Company has achieved or exceeded its agreed upon goals to date, as of
the date of such termination, Executive shall also receive a pro rated bonus, as
provided in Section 4(b) hereof.

3. So long as Executive elects continuation coverage under COBRA the Company
shall pay the premiums for the Severance Period.

(b) Change of Control Severance. In the event that this Agreement is terminated
by the Company following a “Change of Control,” Executive shall be entitled to
receive, in addition to the amount of any accrued and unpaid salary then due to
Executive, and the value of any accrued and unused vacation, the following
additional amounts:

1. Continuation of base salary payments at the Executive’s then-current base
salary for three years (the “Change of Control Severance Period”). Such
continuation of base salary shall be paid monthly on a pro rata basis.

2. Payment at the time of Change of Control of the full amount of Executive’s
potential bonus, as provided in Section 4(b) above, for three years.

3. So long as Executive elects continuation coverage under COBRA the Company
shall pay the premiums for the Change of Control Severance Period.

(c) Mitigation. The Company expressly agrees and acknowledges that, with respect
to such payments and other consideration, Executive shall have no duty or
obligation to seek or accept other employment, or otherwise mitigate Executive’s
damages resulting from such termination.

(d) Voluntary Termination. In the event Executive voluntarily terminates this
Agreement, then Executive shall be entitled to receive accrued, but unpaid
salary and accrued vacation pay, but no other amounts.

11. Confidential Information. Executive acknowledges that he will have access to
certain confidential or proprietary information of the Company, including
information developed by Executive in the course of his employment. Executive
expressly acknowledges and agrees that such confidential or proprietary
information is solely the property of the Company, and that the Company derives
material benefits to its business by maintaining the confidentiality of such
information.



--------------------------------------------------------------------------------

Executive expressly agrees that he will not, during the term hereof or at any
time thereafter, directly or indirectly, disclose or use for his own benefit any
confidential or proprietary information of the Company, except, only, (i) to the
extent required by valid legal process, such as civil discovery, (ii) with the
prior express written consent of the Company, or (iii) to the extent such
information has become known or available to the public other than as a result
of a breach of this Section 11 by Executive. If requested by the Company,
Executive agrees to execute and deliver a confidentiality and/or invention
assignment agreement, not inconsistent with this Section 11.

12. Notices. Any and all notices which are required or permitted to be given by
any party to any other party hereunder shall be given in writing, sent by
registered or certified mail, electronic communications (including telegram,
facsimile or e-mail) followed by a confirmation letter sent by registered or
certified mail, postage prepaid, return receipt requested, or delivered by hand
or messenger service, with the charges therefor prepaid, addressed to such party
as follows:

 

  (a) Notices to Executive:

Robert Palmisano

_________________

________________________, ___ _____

With copy to:

___________________

___________________

___________________

___________________

 

  (b) Notices to the Company:

INTRALASE CORP.

9701 Jeronimo

Irvine, CA 92618

Attn: Chief Financial Officer

With copy to:

Bruce Feuchter

Stradling Yocca Carlson & Rauth

660 Newport Center Drive, Suite 1600

Newport Beach, California 92660-6441

or to such other address as the parties shall from time to time give notice of
in accordance with this Section 12. Notices sent in accordance with this
Section 12 shall be deemed effective (i) the first business day following the
date of dispatch, if sent by telegram, facsimile or e-mail, and (ii) the actual
date of delivery, if sent by registered or certified mail, and an affidavit of
mailing or dispatch, executed under penalty of perjury, shall be deemed
presumptive evidence of the date of dispatch.

13. Entire Agreement and Modifications. This Agreement, including the exhibits
hereto and the agreements expressly referred to herein, constitutes the entire
understanding between



--------------------------------------------------------------------------------

the parties pertaining to the subject matter hereof and supersedes all prior
agreements, understandings, negotiations and discussions, whether oral or
written. There are no warranties, representations or other agreements between
the parties, in connection with the subject matter hereof, except as
specifically set forth herein. No supplement, modification, waiver or
termination of this Agreement shall be binding unless made in writing and
executed by the party thereto to be bound which expressly states that such
writing amends this Agreement.

14. Waivers. No term, condition or provision of this Agreement may be waived
except by an express written instrument to such effect signed by the party to
whom the benefit of such term, condition or provision runs. No such waiver of
any term, condition or provision of this Agreement shall be deemed a waiver of
any other term, condition or provision, irrespective of similarity, or shall
constitute a continuing waiver of the same term, condition or provision, unless
otherwise expressly provided. No failure or delay on the part of any party in
exercising any right, power or privilege under any term, condition or provision
of this Agreement shall operate as a waiver thereof, nor shall a single or
partial exercise thereof preclude any other or further exercise of any other
right, power or privilege.

15. Survival of Agreement Provisions. All terms, conditions, provisions,
covenants, agreements, representations and warranties made herein shall survive
the performance by the parties hereto of their obligations hereunder, and the
termination or expiration of this Agreement.

16. Severability. In the event any one or more of the terms, conditions or
provisions contained in this Agreement should be found in a final award or
judgement rendered by any court or arbitrator or panel of arbitrators of
competent jurisdiction to be invalid, illegal or unenforceable in any respect,
the validity, legality and enforceability of the remaining terms, conditions and
provisions contained herein shall not in any way be affected or impaired
thereby, and this Agreement shall be interpreted and construed as if such term,
condition or provision, to the extent the same shall have been held invalid,
illegal, or unenforceable, had never been contained herein, provided that such
interpretation and construction is consistent with the intent of the parties as
expressed in this Agreement.

17. Headings. The headings of the Articles and Sections contained in this
Agreement are included herein for reference purposes only, solely for the
convenience of the parties hereto, and shall not in any way be deemed to affect
the meaning, interpretation or applicability of this Agreement or any term,
condition or provision hereof.

18. Applicable Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of California, notwithstanding the fact
that one or more counterparts hereof may be executed outside of the state, or
one or more of the obligations of the parties hereunder are to be performed
outside of the state.

19. Arbitration. The parties hereby agree that all disputes or claims arising
hereunder shall be submitted to arbitration in accordance with the Employment
Dispute Resolution Rules of the American Arbitration Association. The parties
expressly agree and acknowledge that any award rendered in such arbitration
shall be final, binding and conclusive, and judgement may be entered in any
court of competent jurisdiction upon any such award. Notwithstanding the
foregoing, in the event of an actual or threatened breach of Section 11 hereof,
the Company shall be entitled to injunctive relief to enjoin or prevent such
breach.



--------------------------------------------------------------------------------

20. Attorneys’ Fees. In the event that any party to this Agreement shall
commence any arbitration or other proceeding to interpret this Agreement, or
determine or enforce any right or obligation created hereby, including but not
limited to any action for rescission of this Agreement or for a determination
that this Agreement is void or ineffective ab initio, the prevailing party in
such arbitration or other proceeding shall recover such party’s costs and
expenses incurred in connection therewith, including attorney’s fees and costs
of appeal, if any. Any arbitrator or panel of arbitrators shall, in making any
award in any such arbitration or other proceeding, in addition to any and all
other relief awarded to such prevailing party, include in such award such
party’s costs and expenses as provided in this Section 20.

21. Execution and Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be deemed an
original, and such counterparts together shall constitute only one instrument.
Any or all of such counterparts may be executed within or outside the State of
California. Any one of such counterparts shall be sufficient for the purpose of
proving the existence and terms of this Agreement, and no party shall be
required to produce an original or all of such counterparts in making such
proof. A binding and valid signature by Executive or the Company may be
submitted by facsimile.

22. Covenant of Further Assurances. All parties to this Agreement shall, upon
request, perform any and all acts and execute and deliver any and all
certificates, instruments and other documents that may be necessary or
appropriate to carry out any of the terms, conditions and provisions hereof or
to carry out the intent of this Agreement.

23. Authorization to Work. Executive hereby represents and warrants to the
Company, which representation and warranty Executive acknowledges constituted a
material inducement to the Company to enter into this Agreement, that Executive
has authorization to work in the United States, and shall, at the request of the
Company, provide documentation of such authorization as provided in the
Immigration Reform and Control Act of 1986, and the regulations thereunder.

24. Binding Effect. Subject to the restrictions in Section 29 hereof respecting
assignments, this Agreement shall inure to the benefit of and be binding upon
all of the parties hereto and their respective executors, administrators,
successors and permitted assigns.

25. Compliance with Laws. Nothing contained in this Agreement shall be construed
to require the commission of any act contrary to law, and whenever there is a
conflict between any term, condition or provision of this Agreement and any
present or future statute, law, ordinance or regulation contrary to which the
parties have no legal right to contract, the latter shall prevail, but in such
event the term, condition or provision of this Agreement affected shall be
curtailed and limited only to the extent necessary to bring it within the
requirement of the law, provided that such construction is consistent with the
intent of the parties as expressed in this Agreement.

26. Gender. As used in this Agreement, the masculine, feminine or neuter gender,
and the singular or plural number, shall be deemed to include the others
whenever the context so indicates.

27. No Third Party Benefit. Nothing contained in this Agreement shall be deemed
to confer any right or benefit on any person who is not a party to this
Agreement.



--------------------------------------------------------------------------------

28. Construction; Representation by Counsel. The parties hereby represent that
they have each been advised by independent counsel with respect to their rights
and obligations hereunder. This Agreement shall be construed and interpreted in
accordance with the plain meaning of its language, and not for or against either
party, and as a whole, giving effect to all of the terms, conditions and
provisions hereof.

29. Assignment. Neither party may assign this Agreement, or any rights
hereunder, without the prior express consent of the other party.

[Remainder of Page Intentionally Left Blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the day
and year first above written.

 

“Company”  

INTRALASE CORP.,

a Delaware corporation

       By:   Its: “Executive”       

Robert Palmisano